



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Hariraj, 2012
    ONCA 294

DATE: 20120508

DOCKET: C51883 & C52164

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Seebastian Hariraj and Jonathan Guarino

Appellants

Carolyne Kerr, for the appellant, Seebastian Hariraj

Ilan J. Neuman, for the appellant, Jonathan Guarino

Jennifer Woollcombe, for the respondent

Heard: May 2, 2012

On appeal from the conviction entered on December 16,
    2009 by Justice Margaret P. Eberhard of the Superior Court of Justice, sitting
    with a jury.

ENDORSEMENT

[1]

The appellants were tried together. They were convicted of one count of unlawful
    confinement, using an imitation firearm in the commission of an offence and
    assault using an imitation firearm.  In relation to their convictions, the
    appellants raised one common ground of appeal in which they alleged the Crown
    made improper comments to the jury during her closing address and the trial
    judge refused to declare a mistrial and did not give a limiting instruction.  The
    Crowns impugned submissions effectively invited the jury to make erroneous use
    of certain evidence.  Accordingly, we agreed with defence counsel that the
    trial judge erred by not correcting the error in her charge.  We therefore
    advised counsel that the appeal was allowed, the convictions set aside, and a
    new trial ordered with reasons to follow.  These are those reasons.

BACKGROUND

[2]

The main witness for the Crown at trial, was Dawn Lake.  Lakes evidence
    may be summarized as follows: She was at home with her husband, Malabre and her
    adult daughter on the evening of January 14, 2009.  At around 10:00 p.m., the
    two appellants and a third individual came to the home and argued with Malabre.
     She believed the argument was about money her husband was said to have owed
    them.  Guarino went through the house looking for money.  Finding none, the
    three men left and said they would be back.  Lake was not part of this
    discussion.  She came downstairs when she heard arguing.  Police were not
    called in relation to this incident.

[3]

The next evening around 8:00 p.m., Lake was home alone.  She answered a
    knock at the door to find Guarino and the third man.  They asked for her
    husband.  She told them he was not home but they walked past her and entered
    the residence.  Shortly after closing the door there was another knock.  Lake
    opened it to find Hariraj whom she told to come in.  Hariraj entered and pushed
    her against a wall, he pointed a gun (that he claimed was real) at her chest
    and face, threatened her, and ordered her upstairs.  Hariraj and Guarino
    demanded their money and threatened Lake and her family.  They forced her to
    call her husband but told her not to tell him they were there.  Malabre was
    waiting for a ride back to Barrie.  At this point, Lake felt that she could not
    leave the room or the house because of the positioning of the three men.  Hariraj
    became frustrated and told her they would be coming back every day.  All three
    subsequently left.  Lake did not report the incident to police, though she did
    tell her daughter and husband about it.

[4]

The next day, Lake received a call at work from police asking her to
    come home.  Based on what she had told her husband, he had gone and reported a
    robbery to police.  She arrived home and proceeded to the police station to provide
    a statement.

[5]

Neither Malabre or Lakes daughter testified at trial.

[6]

Guarino did not testify.  Hariraj testified in his own defence.  His
    version of events was that he accompanied Guarino to Lakes home on January 14,
    2009.  The purpose of the trip was so Guarino could speak to Malabre about some
    money he had borrowed from him.  Malabre opened the door and invited the two
    men inside.  He wanted his money back.  Guarino told him he couldnt pay and an
    argument ensued.  At one point Malabre walked toward Guarino with his hands out
    and Guarino pushed him away.  The appellants were at the home for about 15
    minutes and left without resolving the issue of the loan.  Hariraj said that he
    did not return to the house the next night.  He denied ever owning, holding or
    seeing a gun and denied threatening Lake.

[7]

Though Lake was cross-examined by counsel for both appellants, neither
    lawyer cross-examined her on the contents of her statement to police or her
    evidence at the preliminary hearing.

THE CROWNS ADDRESS TO THE JURY

[8]

During the course of her address to the jury, the Crown stated:

Now, I anticipate that Her Honour will instruct you on how to
    assess a witness credibility.  She may explain to you that one way to assess a
    witness credibility is to see if there are any inconsistencies between what a
    witness said at trial and what a witness said on an earlier occasion, or even
    any inconsistency within their statement or within their trial testimony.

In this case, you hear Mrs. Lake testify at trial.  The Crown
    submits that her testimony before you, which covered two nights, a number of
    different people, different places in the house, that her testimony was very
    detailed.  And, in fact, just a summary, the overview that I read to you was
    fairly lengthy and detailed.  She provided those detailed descriptions of where
    people were, what they said, what they did, what they said next, what they did
    next, covering those two evenings.  You also heard that Mrs. Lake provided a
    sworn statement to the police.  And you heard that she was subpoenaed to the
    preliminary inqujiry in this matter.

Now, I dont recall any evidence that Mrs. Lake made any
    mistakes within her statement to the police.  That was never pointed out to her
    or she was never cross-examined on that by the defence lawyers.  I dont recall
    either defence lawyer suggesting to Mrs. Lake that she said something different
    in her statement than she did at trial.  Consider that.  She provided detailed
    testimony at trial covering the events of two separate dates and shes
    cross-examined by two defence lawyers and they cant point to any mistakes,
    anything that she might have said differently on an earlier occasion, any
    inconsistencies.  Can you imagine trying to make up a story like hers and
    provide a sworn statement to the police and testify in such detail and not get
    tripped up by not one buy two defence lawyers?  And she was thoroughly
    cross-examined.  What Im getting at is inconsistencies.  No evidence that she
    said something different on an earlier occasion.  Certainly, weve had lots of
    cross-examination and lots of suggestions about what she might be lying  sorry
     suggestion that she might be lying or why she might be lying, and I will come
    to that soon, but no inconsistencies.

And the Crown suggests to you that the only way that shes
    able to testify in such detail without any inconsistencies is because shes
    telling the truth.
Shes telling you what she actually remembers from
    those two nights.  And because shes telling you what she actually remembers,
    shes able to get those details right.  This is very important for you to
    consider in your review of her testimony. [Emphasis added.]

[9]

Following the Crowns address, defence counsel moved for a mistrial. 
    They argued that the Crown suggested to the jury that Lakes two prior
    statements, which were not in evidence, were consistent statements and that the
    effect of the Crowns comments was oath helping.

[10]

Without hearing
    from the Crown, the trial judge ruled as follows:

I thought it was interesting because you never never hear it
    because there are never situations where the principal Crown witness is not
    examined on prior inconsistent statements.  So I listened with some interest
    for any inaccuracy in what the Crown was putting before the jury.  There was no
    inaccuracy in asserting that she made a statement to police because there was
    lots of evidence that she went down to the police, and that was mentioned
    several times, and that she gave her statement and was out and gone.

Then it was mentioned in evidence that there was a preliminary
    hearing.  And then all she said is no inconsistencies were drawn out.  She did
    not say there were no inconsistencies.  She said that you did not draw any
    inconsistencies out of it.

ANALYSIS

Did the trial judge err in failing
    to declare a mistrial or provide a correcting instruction with respect to the
    Crowns comments about Lakes consistency?

[11]

On
    appeal, the respondent submits that the impugned passage in the Crowns
    summation was in response to the defence submission that, having gone to the
    police, Lake had no choice but to keep on repeating her story.  The Crown was
    simply responding and expressing the opinion that Lakes evidence given at the
    preliminary inquiry and in her statement to the police were not inconsistent
    with her evidence at trial.  The trial judges ruling was correct.

[12]

We
    disagree with this submission.  The trial judge failed to recognize that the
    Crown went beyond telling the jury that Lakes previous statements, which were
    not in evidence, were not inconsistent with her evidence at trial.  The
    conclusion urged by the Crown, that Ms. Lake was telling the truth because no inconsistencies
    were drawn out of her prior statements, is the exact conclusion against which
    the rule precluding the use of prior consistent statements seeks to protect.
    The jurisprudence has consistently recognized that there is no probative value
    (with certain exceptions that are not at play here), in the existence of prior
    consistent statements.

[13]

The
    respondent submits some significance should be attached to the fact that, after
    the request for a mistrial was refused, defence counsel did not request a
    limiting instruction.  In our opinion, the trial judges ruling made such a
    request pointless.  In any event, the failure to object is not fatal to raising
    the ground on appeal.

[14]

The
    respondents main submission is that there was no need to tell the jury
    anything about Lakes statements as there was no risk they would use them to
    bolster her credibility.  In support of the submission the Crown relies on the
    inclusion in the charge of the instruction respecting Harirajs statement to
    the police as follows:

Statements of an accused person may be received into evidence
    for your consideration.  You are aware from the evidence that Mr. Hariraj made
    a statement to police denying his involvement in any event on Thursday night. 
    And this is consistent with his testimony at trial.  Prior consistent
    statements are not normally admitted into evidence.  That goes for all
    witnesses because consistent statements are redundant unless there is a
    question of recent concoction which the Crown is not suggesting in this case

[15]

The
    Crown also relied on the following directions given to the jury:

·

To consider all the evidence in reaching a verdict.  Evidence
    includes what each witness said in answering questions

·

Some things are not evidence including what counsel said when
    they spoke and any comments of counsel that amounted to expressions of their
    own conclusions about credibility or reliability of witnesses

·

In determining credibility and reliability, they could consider
    whether a witnesss testimony seemed reasonable and consistent as he or she
    gave it, whether it is similar or different to what other witnesses said about
    the same events and whether the witnesses said or did something different on an
    earlier occasion

[16]

In
    our opinion, these instructions were not sufficient to alert the jury to the
    danger of misusing Lakes prior statements to bolster her credibility at trial.
     The case for the Crown was not an overwhelming one.  It depended substantially
    on the jurys acceptance of the evidence of Lake.  We cannot say that the
    verdict of the jury would necessarily have been the same in the absence of a
    correcting instruction.  It was incumbent on the trial judge to specifically
    tell the jury that they could not use the omission of defence counsel to
    cross-examine Lake on her evidence given at the preliminary inquiry and in her
    statement to the police in the manner suggested by the Crown, namely, as proof
    that she was telling the truth.

CONCLUSION

[17]

Accordingly,
    the appeal is allowed, the convictions are set aside and a new trial is
    ordered.

K.M. Weiler J.A.

David Watt J.A.

G.J. Epstein J.A.


